Motion Granted; Continuing Abatement Order filed July 18, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00271-CV
                                   ____________

 ASR 2620-2630 FOUNTAINVIEW, LP, FOUNTAINVIEW PARK PLAZA,
             LLC, AND ASRP INVESTMENTS, LLC, Appellants

                                         V.

  ASR 2620-2630 FOUNTAINVIEW GP, LLC, AMERICAN SPECTRUM
        OPERATING PARTNERSHIP LP, AMERICAN SPECTRUM
          REALTY, INC., AND AMERICAN SPECTRUM REALTY
                    MANAGEMENT, LLC, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-25806

                   CONTINUING ABATEMENT ORDER

      On February 7, 2019, this court issued an opinion in this appeal. On April 5,
2019, the appellant notified this court that the parties had reached an agreement to
settle the issues on appeal, and requested that the appeal be abated for completion of
the settlement. On April 23, 2019 this court abated the appeal for completion of the
settlement. On July 11, 2019, the parties filed a joint motion to abate this appeal and
permit proceedings in the trial court to effectuate the settlement agreement. See Tex.
R. App. P. 42.1(a)(2)(C). The motion is granted. Accordingly, we issue the following
order:

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket for 60 days. The appeal will be reinstated on this court’s active docket
at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate
the appeal filed by any party, or the court may reinstate the appeal on its own motion.



                                         PER CURIAM



Panel Consists of Chief Justice Frost and Justices Bourliot and Poissant.